DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 2-3, 5-8, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being un-patentable over Vij US Patent Application No.:( US 2015/0135277 A1) hereinafter referred as Vij, in view of Kimura  et al US Patent Application No.:( US 2021/0076236 A1) hereinafter referred as Kimura. 
For claim 2, Vij discloses a device of a service coordinating entity, comprising: communications circuitry to communicate with a first access network of a plurality of access networks (paragraph [0008], lines 1-3);
 processing circuitry; and a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry (The processing system may comprise a processing unit equipped with one or more input/output devices, such as a speaker, microphone, mouse, touchscreen, keypad, keyboard, printer, display, and the like. The processing unit may include a central processing unit (CPU), memory, a mass storage device, a video adapter, and an I/0 interface connected to a bus), configure the processing circuitry to perform operations to: detect a user equipment (UE) is roaming from a second access network of the plurality of access networks into the first access network, the UE using a computing service of the second access network (paragraph [0064], lines 1-12);
 generate a first plurality of trust attributes that are common to network entities within the first access network and the second access network, in response to detecting the UE is roaming into the first access network (paragraph [0023], lines 8-18), (paragraph [0041], lines 1-8)  and (paragraph [0066], lines 1-12);
 instantiate, using a subset of the  first plurality of trust attributes (trust attributes = indicates various types of parameters, measurements and assertions),  a first application within a virtualization infrastructure of the first access network (paragraphs [0057], [0067]-[0068], lines 1-4). However, Vij disclose all the subject matter of the claimed invention with the exemption of the first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application as recited in claim 2.
Kimura  from the same or analogous art teaches the first application using the computing service, the subset being common to trust attributes associated with establishing a second application (paragraphs [0081], lines 1-6)  , the second application providing access to the computing service within the second access network (paragraphs [0385] and [0753], lines 1-3)  and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application (paragraphs [0088]-[0090], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application as taught by Kimura  into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Vij.   
first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application can be modify/implemented by combining the first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application with the device. This process is implemented as a hardware solution or as firmware solutions of Kimura  into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij. As disclosed in Kimura , the motivation for the combination would be to use the common to trust attributes associated with establishment of the second application providing access to the computing service within the second access network   and   the roaming from the first network sending the traffic to the second network,  becoming the method/device more efficient and reliable for a better communication and quality of service.
For claim 3, Vij discloses the device, wherein the processing circuitry is further configured to: initialize the application within the virtualization infrastructure of the first access network using a second plurality of trust attributes applicable to a subset of the network entities within the first access network (paragraph [0067], lines 1-11); and PRELIMINARY AMENDMENTPage 3 Serial Number:17/076,452Dkt: (AB5598-US-C1) 1884.635US2 Filing Date: October 21, 2020 establish a communication link between the application and the computing service of the second access network (paragraph [0070], lines 1-10). 
For claim 5, Vij discloses the device, wherein the processing circuitry is further configured to: re-establish the communication link between the application and the computing service using the first plurality of trust attributes (paragraph [0070], lines 1-8).  
For claim 6, Vij discloses the device, wherein the processing circuitry is further configured to: perform a communication exchange of trust attributes for the first access network and trust attributes for the second access network (paragraph [0023], lines 1-11); and generate, based on the communication exchange, the first  plurality of trust attributes applicable to the network entities within the first access network and the second access network (paragraph [0023], lines 11-18). 
For claim 7, Vij discloses the device,  wherein the trust attributes for the first access network include secure credentials or measurements associated with one or more of the following: an operating environment of the application, a mobile service of the first access network, and the UE in the first access network (paragraph [0044], lines 1-9) and (paragraph [0062], lines 1-9). 
For claim 8, Vij discloses the device, wherein the first plurality of trust attributes includes secure credentials that are common to operating environments in the first access network and the second access network (paragraph [0030], lines 1-10).  
For claim 12, Vij discloses at least one non-transitory machine-readable storage medium including instructions, wherein the instructions (The processing system may comprise a processing unit equipped with one or more input/output devices, such as a speaker, microphone, mouse, touchscreen, keypad, keyboard, printer, display, and the like. The processing unit may include a central processing unit (CPU), memory, a mass storage device, a video adapter, and an I/0 interface connected to a bus), when executed by a processing circuitry of a service coordinating entity in a first access network of a plurality of access networks, cause the processing circuitry to perform operations comprising: 
detecting a user equipment (UE) is roaming from a second access network of the plurality of access networks into the first access network, the UE using a computing service of the second access network (paragraph [0064], lines 1-12); 
generating a first plurality of trust attributes that are common  to network entities within the first access network and the second access network, in response to detecting the UE is roaming into the first access network (paragraph [0023], lines 8-18), (paragraph [0041], lines 1-8)  and (paragraph [0066], lines 1-12); 
instantiating, using a subset of  the  first plurality of trust attributes (trust attributes = indicates various types of parameters, measurements and assertions),  a first application within a virtualization infrastructure of the first access network (paragraphs [0057], [0067]-[0068], lines 1-4). However, Vij disclose all the subject matter of the claimed invention with the exemption of the first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application as recited in claim 12.
Kimura  from the same or analogous art teaches the first application using the computing service, the subset being common to trust attributes associated with establishing a second application (paragraphs [0081], lines 1-6)  , the second application providing access to the computing service within the second access network (paragraphs [0385] and [0753], lines 1-3)  and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application (paragraphs [0088]-[0090], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application as taught by Kimura  into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Vij.   
first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application can be modify/implemented by combining the first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application with the device. This process is implemented as a hardware solution or as firmware solutions of Kimura  into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij.  As disclosed in Kimura , the motivation for the combination would be to use the common to trust attributes associated with establishment of the second application providing access to the computing service within the second access network   and   the roaming from the first network sending the traffic to the second network,  becoming the method/device more efficient and reliable for a better communication and quality of service.
For claim 13, Vij discloses the at least one non-transitory machine-readable storage medium, wherein the instructions further cause the processing circuitry to perform operations comprising: initializing the application within the virtualization infrastructure of the first access network using a second plurality of trust attributes applicable to a subset of the network entities within the first access network (paragraph [0067], lines 1-11); and establishing a communication link between the application and the computing service of the second access network (paragraph [0070], lines 1-10).   
For claim 15, Vij discloses the least one non-transitory machine-readable storage medium, wherein the instructions further cause the processing circuitry to perform operations comprising: re-establishing the communication link between the application and the computing service using the first  plurality of trust attributes (paragraph [0070], lines 1-8).  
For claim 16, Vij discloses the least one non-transitory machine-readable storage medium, wherein the instructions further cause the processing circuitry to perform operations comprising: performing a communication exchange of trust attributes for the first access network and trust attributes for the second access network (paragraph [0023], lines 1-11); and generating, based on the communication exchange, the first plurality of trust attributes applicable to the network entities within the first access network and the second access network (paragraph [0023], lines 11-18).  
For claim 17, Vij discloses the at least one non-transitory machine-readable storage medium, wherein the trust attributes for the first access network include secure credentials or measurements associated with one or more of the following: an operating environment of the application, a mobile service of the first access network, and the UE in the first access network (paragraph [0044], lines 1-9) and (paragraph [0062], lines 1-9).   
For claim 18, Vij discloses the at least one non-transitory machine-readable storage medium, wherein the first  plurality of trust attributes includes secure credentials that are common to operating environments in the first access network and the second access network (paragraph [0030], lines 1-10), and wherein the application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity.  
For claim 19, Vij discloses a service coordinating apparatus in a first access network of a plurality of access networks, the apparatus comprising:
 means for detecting a user equipment (UE) is roaming from a second access network of the plurality of access networks into the first access network, the UE using a computing service of the second access network (paragraph [0064], lines 1-12); 
means for generating a  first plurality of trust attributes that are common to network entities within the first access network and the second access network, in response to detecting the UE is roaming into the first access network (paragraph [0023], lines 8-18), (paragraph [0041], lines 1-8)  and (paragraph [0066], lines 1-12); 
means for instantiating, using  a subset of  the  first plurality of trust attributes (trust attributes = indicates various types of parameters, measurements and assertions),  a first application within a virtualization infrastructure of the first access network (paragraphs [0057], [0067]-[0068], lines 1-4). However, Vij disclose all the subject matter of the claimed invention with the exemption of the first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application as recited in claim 19.
Kimura  from the same or analogous art teaches the first application using the computing service, the subset being common to trust attributes associated with establishing a second application (paragraphs [0081], lines 1-6)  , the second application providing access to the computing service within the second access network (paragraphs [0385] and [0753], lines 1-3)  and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application (paragraphs [0088]-[0090], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application as taught by Kimura  into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Vij.   
first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application can be modify/implemented by combining the first application using the computing service, the subset being common to trust attributes associated with establishing a second application, the second application providing access to the computing service within the second access network   and while the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the first application with the device. This process is implemented as a hardware solution or as firmware solutions of Kimura  into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij.  As disclosed in Kimura , the motivation for the combination would be to use the common to trust attributes associated with establishment of the second application providing access to the computing service within the second access network   and   the roaming from the first network sending the traffic to the second network,  becoming the method/device more efficient and reliable for a better communication and quality of service.
For claim 20, Vij discloses the apparatus, further comprising: means for performing a communication exchange of trust attributes for the first access network and trust attributes for the second access network (paragraph [0023], lines 1-11); andPRELIMINARY AMENDMENTPage 7 Serial Number:17/076,452Dkt: (AB5598-US-C1) 1884.635US2 Filing Date: October 21, 2020means for generating, based on the communication exchange, the first plurality of trust attributes applicable to the network entities within the first access network and the second access network (paragraph [0023], lines 11-18).  
Claims 9-11 and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Vij US Patent Application No.:( US 2015/0135277 A1) hereinafter referred as Vij, in view of Kimura  et al US Patent Application No.:( US 2021/0076236 A1) hereinafter referred as Kimura, in further view of Fang et al US Patent Application  No.:( US  2018/0263039 A1) hereinafter referred as Fang.
For claim 9, Vij discloses all the subject matter of the claimed invention with the exemption of the application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity as recited in claim 9.
Fang from the same or analogous art teaches the application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity (paragraph [0028], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity as taught by Fang into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij.   
The application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity can be modify/implemented by combining the application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity with the device. This process is implemented as a hardware solution or as firmware solutions of Fang into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij.  As disclosed in Fang, the motivation for the combination would be to use the Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure where the host and system-level administrative entities. The combination of these functional elements provides the foundation required to operate a distributed environment for instantiating and scaling mobile applications and services in a highly granular and dynamic manner for a better communication and performance in the quality of service.
For claim 10, Vij discloses all the subject matter of the claimed invention with the exemption of the service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host as recited in claim 10.
Fang from the same or analogous art teaches the service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host (paragraphs [0028], [0043] and [0047], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host as taught by Fang into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij.   
The service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host can be modify/implemented by combining service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host with the device. This process is implemented as a hardware solution or as firmware solutions of Fang into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij.  As disclosed in Fang, the motivation for the combination would be to use the service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host where the Multi-access Edge Computing (MEC) is a network solution that provides services and computing functions required by users on edge nodes. It makes application services and content closer to users and implements network collaboration, providing users with reliable and ultimate service experience becoming more efficient and reliable.
For claim 11, Vij discloses the device, wherein the processing circuitry is further configured to: retrieve trust attributes associated with usage of the computing service by network entities of the second access network (paragraph [0023], lines 1-11); generate a second plurality of trust attributes  that are common  to usage of the computing service by network entities within the first access network and the second access network, based on the trust attributes associated with usage of the computing service by network entities of the second access network (paragraph [0023], lines 11-18), (paragraph [0041], lines 1-8)  and (paragraph [0066], lines 1-12). However, Vij disclose all the subject matter of the claimed invention with the exemption of the instantiate a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of 11.
Fang from the same or analogous art teaches the instantiate a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes (paragraph [0028], lines 11-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the instantiate a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes as taught by Fang into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij.   
The instantiate a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes can be modify/implemented by combining instantiate a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes with the device. This process is implemented as a hardware solution or as firmware solutions of Fang into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij.  As disclosed in Fang, the motivation for the combination would be to use the virtualization (NFV) instance of the computing service within the first access network where (NFV) is a way to virtualize network services, such as routers, firewalls, and load balancers, that have traditionally been run on proprietary hardware,  becoming the method/device more efficient and reliable for a better transmission and faster connection.
For claim 21, Vij discloses the apparatus, further comprising: means for retrieving trust attributes associated with usage of the computing service by network entities of the second access network (paragraph [0023], lines 1-11); means for generating a second plurality of common trust attributes applicable to usage of the computing service by network entities within the first access network and the second access network, based on the trust attributes associated with usage of the computing service by network entities of the second access network (paragraph [0023], lines 11-18). However, Vij disclose all the subject matter of the claimed invention with the exemption of the instantiating a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes as recited in claim 21.
Fang from the same or analogous art teaches the instantiating a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes (paragraph [0028], lines 11-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the instantiating a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes as taught by Fang into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij.   
The instantiating a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes can be modify/implemented by combining the instantiating a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes with the device. This process is implemented as a hardware solution or as firmware solutions of Fang into the digital data transmitting and receiving apparatus for an emergency in a data digital communication device of Vij.  As disclosed in Fang, the motivation for the combination would be to use the virtualization (NFV) instance of the computing service within the first access network where (NFV) is a way to virtualize network services, such as routers, firewalls, and load balancers, that have traditionally been run on proprietary hardware,  becoming the method/device more efficient and reliable for a better transmission and faster connection.
Allowable Subject Matter
Claims 4, 14 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642